Citation Nr: 1105471	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  06-25 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1993.  

This matter is before the Board of Veterans' Appeals (Board) 
following Board remands in September 2009 and March 2010.  It was 
originally on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The case has been returned to the Board for 
appellate review.  In February 2010, the Veteran participated in 
a videoconference hearing before the undersigned.  A transcript 
is of record and has been reviewed.   


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran has been 
diagnosed with mild sensorineural hearing loss at 3000 Hertz in 
the right ear and from 6000 to 8000 Hertz in the left ear that 
does not meet the threshold level of hearing impairment as 
defined by VA regulation.  

2.  The evidence of record does not link the Veteran's diagnosed 
mild sensorineural hearing loss to his active duty service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2010).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior Board Remands

In September 2009, the Board remanded the case to give the 
Veteran an opportunity to attend a Board hearing. The Veteran 
participated in a videoconference hearing in February 2010.  In 
March 2010, the Board remanded the case to afford the Veteran a 
VA examination and opinion, which were provided in April 2010.  
Therefore, the Board finds that there has been compliance with 
its remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the Veteran and his representative, if any, of any 
information and medical or lay evidence necessary to substantiate 
the claim.  The United States Court of Appeals for Veterans 
Claims (Court) has held that these notice requirements apply to 
all five elements of a service connection claim, which include: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek to 
provide and what evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA notice must 
be provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 

The Board finds that the requirements of the VCAA have been met 
and that VA has no further duty prior to Board adjudication.  The 
RO originally provided VCAA notice to the Veteran in 
correspondence dated in May 2005.  In that letter, the RO advised 
the Veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits.  The RO 
advised the Veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the Veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to substantiate 
the claim was to be provided by the Veteran and which portion VA 
would attempt to obtain on behalf of the Veteran.  

In a March 2006 letter, the RO informed the Veteran that when 
service connection is granted, a disability rating and effective 
date of the award is assigned.  The RO explained how the 
disability rating and effective date are determined.  Although 
the agency of original jurisdiction (AOJ) did not provide fully 
compliant notice until after initial adjudication of the claim, 
it readjudicated the claim and issued a statement of the case in 
May 2006.  The issuance of such notice followed by a 
readjudication of the claim remedied any timing defect with 
respect to issuance of compliant notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  The Board finds that 
in issuing these letters, the RO has satisfied the requirements 
of Dingess/Hartman.  

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty to 
assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant records 
not in the custody of federal agencies, and in certain 
circumstances, to provide a medical examination or obtain a 
medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO has satisfied VA's duty to assist.  The RO obtained the 
Veteran's service treatment records, VA medical center (VAMC) 
records, private treatment records, and provided a VA 
audiological examination in April 2010.  In that regard, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds this 
examination and opinion to be adequate, as it is predicated on a 
full reading of the medical records in the Veteran's claims file 
and an examination of the Veteran.  Although the Veteran's 
representative challenged the probative value of this opinion in 
a January 2011 brief, the Board finds the opinion well-reasoned 
and explained.  The VA examiner considered all of the pertinent 
evidence of record and provided a complete rationale supported by 
medical principles for the opinion stated.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to this issue has been 
met.  38 C.F.R. § 3.159(c) (4).   

The Veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal, and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim.  Accordingly, the 
Board will proceed with appellate review.    

Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  That an injury or 
disease occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  The burden 
typically cannot be met by lay testimony because laypersons are 
not competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

Where a Veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and certain 
diseases, such as sensorineural hearing loss, become manifest to 
a degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For purposes of applying VA laws, impaired hearing is considered 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.    

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b).  

Analysis

The Veteran asserts that his hearing loss is due to acoustic 
trauma sustained while working near the flight line while on 
active duty.  During the Board hearing, the Veteran reported that 
telecommunications was his primary duty in the Air Force, and 
most of the communications offices were next to the flight line.  
Further, the telecommunications and teletype were noisy.  He 
testified that he had little post service noise exposure in his 
employment with the Postal Service.  

The Veteran's DD 214 shows that his military occupational 
specialty was in communications.  Service treatment records 
contain several references to and complaints of hearing loss and 
ear-related problems.  The Veteran complained of ear pain in 
February 1997, November 1981, and April 1983.  He had an ear 
infection in July 1990.  An August 1977 examination report 
contains a notation of left ear hearing loss.  Pure tone 
thresholds from an audiogram conducted in August 1977 were as 
follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
-
20
15
15
25
LEFT
35
35
25
15
10

A September 1982 treatment record contains a diagnosis of 
bilateral low frequency hearing loss.  The Veteran reported 
hearing loss in May 1985, but the examiner noted that hearing was 
normal at that time.  The Veteran's January 1993 retirement 
audiogram revealed the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
20
20
10
LEFT
10
10
15
15
5

The Board notes that this is normal hearing under VA regulations.  
See 38 C.F.R. § 3.385.  

The Veteran received a VA examination in May 1993, and recorded 
pure tone thresholds were also considered normal:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
15
15
LEFT
10
10
10
15
10





The following results were reported in a June 2006 VA 
examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
30
25
LEFT
25
30
25
30
25

Speech recognition (Maryland CNC) was 94 percent in the right ear 
and 94 percent in the left ear.  The examiner noted that testing 
for each ear indicated normal hearing according to VA rating 
criteria.  

The Veteran underwent a VA examination in April 2010; pure tone 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
25
15
20
20
RIGHT
25
25
20
30
10

Speech recognition scores were 84 percent in the right ear and 82 
percent in the left ear.  The VA examiner diagnosed normal 
hearing in the right ear from 250 to 2000 Hertz with a mild 
sensorineural hearing loss at 3000 Hertz returning to normal 
hearing from 4000 to 8000 Hertz.  In the left ear, hearing was 
normal from 250 to 4000 Hertz with mild sensorineural hearing 
loss from 6000 to 8000 Hertz.  While the examiner diagnosed some 
sensorineural hearing loss, the Board notes that these results do 
not show a current hearing impairment as defined by 38 C.F.R. 
§ 3.385. 

Further, the VA examiner opined that it is not likely that the 
Veteran's current hearing loss is a result of military noise 
exposure.  He explained the notations of hearing loss in service, 
stating that exposure to impulse sounds or continuous exposure 
can cause a temporary threshold shift, which disappears 16 to 48 
hours after exposure to loud noise.  Impulse sounds may also 
damage the structure of the inner ear, resulting in an immediate 
hearing loss.  Continuous exposure to loud noise can also damage 
the structure of the hair cells resulting in hearing loss.  If 
hearing does not recover completely from a temporary threshold 
shift, a permanent hearing loss will result.  Since the damage is 
done when exposed to noise, a normal audiogram subsequent to the 
noise exposure would verify that the hearing had recovered 
without a permanent loss.  Thus, because the Veteran's hearing 
was normal at separation, he did not suffer permanent hearing 
loss from acoustic trauma in service.     

The Board notes that VAMC records show notations of hearing loss 
in April 2005 and October 2006.  However, these conclusions were 
not supported with contemporaneous audiometric results.  All of 
the post-service audiograms conducted show that the severity of 
the Veteran's bilateral hearing loss does not meet the threshold 
levels to be considered a disability as defined by VA regulation.  
Further, the medical evidence does not show that this condition 
arose in or was aggravated by active duty service.  38 C.F.R. 
§ 3.303.  The Board finds the VA examination report and opinion 
to be highly probative.  The examiner reviewed the claims file 
and provided the rationale behind his opinion.  

The only evidence that weighs in favor of the Veteran's claim is 
his lay statements that hearing loss began due to acoustic trauma 
in service.  However, without medical training, laypersons, such 
as the Veteran, are not competent to comment on medical matters 
such as the etiology of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1).  
There are circumstances where lay evidence may be competent and 
sufficient to establish a diagnosis or medical etiology of a 
condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. 
Cir. 2007).  Here, however, clinical testing and expertise are 
required to determine the etiology of hearing loss.  The 
Veteran's statements offered in support of his claim are not 
competent medical evidence and do not serve to establish that 
hearing loss was incurred in service.  

The competent medical evidence of record does not show a 
relationship between the Veteran's service and his bilateral 
hearing loss.  Since the Board has found the VA examination 
report to be reliable, and since there is no competent medical 
evidence to the contrary, the Board is unable to grant service 
connection for bilateral hearing loss.  The preponderance of the 
evidence is against the Veteran's claim, the benefit of the doubt 
doctrine is not applicable, and the Board must deny the claim.  
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 58 
(1990).  


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.  





____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


